253 F.2d 427
UNITED STATES of America, for the Use of Joseph W. REICHENBACH, Jr., and John L. C. McCalla, Co-Partners Trading as Reichenbach and McCalla, a Partnership,v.Joseph W. MONTGOMERY, an Individual Trading as Montgomery Construction Company; and United States Fidelity & Guaranty Company, a Corporation, Appellants.
No. 12430.
United States Court of Appeals Third Circuit.
Argued April 2, 1958.
Decided April 10, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; C. William Kraft, Jr., Judge.
Robert H. Arronson, Philadelphia, Pa. (Herbert H. Hadra, Maurice Freedman, Philadelphia, Pa., on the brief), for appellants.
Henry Stuckert Miller, Jenkintown, Pa. (F. C. Fiechter, Jr., Freeman, Fox & Fiechter, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.
PER CURIAM.


1
On review of the record we find no error.


2
The judgment of the District Court will be affirmed.